Title: William Bingham to the American Commissioners, 5 August 1778
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
a st. Pierres le 5 aout 1778
Suivant Les Intentions Du Congrès j’ay L’honneur De Vous Donner avis que j’ay faits Traitte ce jour sur vous ordre De Monsieur aubin Bellevue Pour la somme De Mil Livres Tournois Payable a Trois Mois De Vue que je vous Prie D’avoir La bonté D’accueillir favorablement et en passer le Montant a L’acompte Des Etats unis De L’amerique. J’ay L’honneur D’etre très Parfaitement Messieurs Votre très humble et très obeissant serviteur
Wm Bingham
A Messrs. Benjn. franklin et Jean Adams Commiss. Des Etats Unis De L’amerique a Paris.
 
Addressed: A Messieurs / Messieurs Benj. franklin / et Jean Adams Commiss. Des / Etats Unis De Lamerique / a Paris
